Citation Nr: 0707233	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for scar residuals of 
a right knee abrasion and shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

The Board observes that the veteran contends that VA does not 
have the correct service medical records, and that his right 
knee scar is the result of a shell fragment wound, and not an 
in-service motorcycle accident.  The Board has carefully 
reviewed the service medical records associated with the 
claims folder and notes that the records are, in fact, the 
veteran's, and that such records do indicate he was involved 
in a motorcycle accident in July 1968.  The service medical 
records reflect that this accident resulted in a diagnosis of 
a right knee abrasion.  The Board also notes that there is no 
evidence of record, other than the veteran's own statements, 
of a shell fragment wound to his right knee.  Rather, his 
service medical records show that he incurred shell fragment 
wounds to his left temple, left back side, and upper 
abdominal wall.  However, despite a lack of objective 
evidence, the RO accepted the veteran's statements regarding 
a shell fragment wound to the right knee based on his status 
as a combat veteran, and in the May 2004 statement of the 
case indicated that the veteran's service-connected right 
knee scar is also a result of this shell fragment wound.  In 
light of the RO's finding, the Board has recharacterized the 
issue on appeal to reflect the fact that the veteran is now 
service-connected for scar residuals of a right knee abrasion 
and shell fragment wound.

The Board also notes that in a November 2004 written 
statement the veteran's representative raised the issue of 
degenerative joint disease of the right knee as an additional 
residual of his service-connected right knee abrasion and 
shell fragment wound.  Subsequently, the RO developed this 
issue, and in a March 2005 rating decision, denied service 
connection for degenerative arthritis of the right knee.  The 
record does not reflect that the veteran appealed the RO 
determination.





FINDING OF FACT

The veteran's residuals of a right knee abrasion and shell 
fragment wound are manifested by a right knee scar measuring 
no more than 2 square centimeters that is superficial, 
stable, non-tender and non-painful on examination, and not 
depressed or elevated; there is also no keloid formation, 
adherence to underlying tissue, nor is there evidence of 
limitation of motion or function as a result of the right 
knee abrasion or shell fragment wound.


CONCLUSION OF LAW

The criteria for a compensable evaluation for scar residuals 
of a right knee abrasion and shell fragment wound have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.118, Diagnostic Code 7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A June 2003 letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  This letter also advised 
him of the types of evidence VA would assist him in obtaining 
as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the June 2003 letter essentially 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  The Board notes that this letter 
was sent to the veteran prior to the January 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the disability rating and effective.  The 
Board observes that the June 2003 letter provided the veteran 
notice regarding the evidence necessary to establish a 
disability rating; however, he was not provided such notice 
regarding the effective date.  The Board finds this error to 
be harmless as it has concluded that the preponderance of the 
evidence is against the veteran's claim.  Any questions as to 
the appropriate effective date to be assigned have therefore 
been rendered moot.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as 
Cincinnati VA Medical Center treatment records.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim.  
He was afforded a VA examination in conjunction with his 
claim.  The Board notes that this VA examination was for the 
specific purpose of rating the veteran's service-connected 
right knee scar.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.



This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

A February 1986 RO rating decision granted service connection 
for a right knee abrasion scar and assigned a zero percent 
(noncompensable) disability rating, effective May 1, 1985.  
The veteran filed a claim for an increased evaluation in June 
2003, and a January 2004 RO rating decision continued the 
noncompensable disability rating for a right knee abrasion 
scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).  Then, as previously mentioned, the RO added 
residuals of a right knee shell fragment wound to the 
veteran's service-connected disability in a May 2004 
statement of the case.  The veteran timely appealed the RO's 
decision, and the issue is now before the Board on appellate 
review.

Under Diagnostic Code 7805, disability ratings for scars are 
based on the rating for limitation of function of the 
affected part.  In this case, the veteran's service-connected 
scar is on his right knee.  Therefore, ratings under 
Diagnostic Code 7805 should be rated based on 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5261 (2006).  Additionally, 
since Diagnostic Codes 5260-5261 pertain to the 
musculoskeletal system, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 (2006) are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With respect to any limitation of motion or function due to 
the veteran's service-connected right knee scar, the Board 
observes that the January 2005 VA examination report notes 
that the veteran's right knee has full extension and flexion 
limited to 130 degrees with pain in the extremities.  
Additionally, the veteran told the October 2003 VA examiner 
that his scar became sore after exercising.  While the Board 
acknowledges the veteran's subjective complaints, as well as 
the evidence of limited flexion with pain at the extremities, 
it concludes that the preponderance of the evidence does not 
demonstrate any limitation of function of 



motion as a result of the veteran's service-connected right 
knee scar for the reasons discussed below.  

An October 2003 VA examination report specifically indicates 
that there is no evidence of limitation of motion or function 
caused by the veteran's scar.  Similarly, a January 2005 VA 
examination report notes that both the abrasion wound 
secondary to a motorcycle accident and the shell fragment 
wound healed uneventfully with no complications.  The January 
2005 VA examiner also opined that the veteran's degenerative 
joint disease of the right knee is not the result of a motor 
vehicle accident or a shell fragment wound.  The Board notes 
that the findings of the October 2003 and January 2005 VA 
examination reports are consistent with an October 1985 VA 
examination of the veteran's right knee.  At such time, the 
veteran reported a shell fragment wound to his right knee.  
The VA examiner found that the residuals of this wound were a 
well-healed, asymptomatic, superficial scar on the veteran's 
right knee measuring 4 centimeters long.  X-rays revealed no 
bony abnormalities, including any residual metallic 
fragments.  Full range of motion of the knee and extremities 
was noted.  Thus, the competent medical evidence of record is 
against the assignment of a compensable evaluation under 
Diagnostic Code 7805.

Addressing the evidence in favor of veteran's claim, the 
Board notes that although the veteran contends that there was 
some pain in his scar with prolonged use, the above evidence 
demonstrates that there is no competent evidence that such 
pain limited his right knee's function or motion in any way.  
Additionally, the Board notes that pain, without evidence of 
loss of function or motion, does not warrant a 10 percent 
rating under the DeLuca considerations.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997) (while the Board is 
required to consider the impact of pain, no separate rating 
for pain is warranted).  With respect to the evidence of 
limited flexion, the Board observes that while the January 
2005 VA examiner noted limitation of flexion with pain in the 
extremities, he did not attribute this painful limited motion 
to the either of the veteran's in-service right knee injuries 
or the scar.  Rather, the examination report notes that both 
wounds healed uneventfully and without complications.  
Finally, the Board notes that the January 2005 VA examination 
provides a specific medical opinion as to whether the 
veteran's degenerative joint disease is related to either 
wound.  The VA examiner opined that it was not related, and 
rather, the veteran's degenerative joint disease of the right 
knee is due to the normal aging process.

In light of the above, the Board concludes that the veteran 
is not entitled to a compensable disability rating under 
Diagnostic Code 7805, even with consideration of the DeLuca 
factors, because it finds that the preponderance of the 
evidence is against any finding that his service-connected 
right knee scar causes limitation of motion or function, to 
include any painful motion or loss of function due to pain.

In addition to not warranting a compensable evaluation under 
Diagnostic Code 7805, the Board finds that the veteran is not 
entitled to a compensable evaluation under Diagnostic Code 
7802.  This diagnostic code provides for a maximum 10 percent 
disability rating for scars that are superficial, do not 
cause limited motion, and measure 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).  The October 2003 VA examiner 
noted that the veteran's scar was superficial, did not cause 
any limitation of motion, and measured four centimeters long 
and one-half centimeters wide.  Thus, the veteran's service-
connected scar is no larger than 2 square centimeters, which 
is far short of the 929 square centimeters needed to warrant 
entitlement to a compensable evaluation.

38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, and 7804 
(2006) were also considered by the Board; however, the 
evidence of record does not demonstrate that any of these 
diagnostic codes are applicable to the veteran's service-
connected right knee scar.  Diagnostic Code 7801 is 
applicable to scars that are deep or that cause limited 
motion.  With respect to the veteran's scar, the Board notes 
that the October 2003 VA examination report specifically 
indicates that the veteran's scar is not deep, and both the 
October 2003 and January 2005 VA examination reports observe 
no adherence to the underlying tissue.  Diagnostic Code 7803 
is applicable to scars that are superficial and unstable, and 
although the veteran's scar is superficial, the October 2003 
VA examiner expressly noted that it was not unstable and that 
there was no frequent loss of covering due to ulceration or 
breakdown.  Finally, Diagnostic Code 7804 is applicable to 
scars that are superficial and painful on examination.  
Again, the veteran's scar is superficial; however, the 
October 2003 and January 2005 VA examiners noted that the 
scar was nontender and nonpainful.  The October 2003 VA 
examination report also observes no inflammation or edema on 
the veteran's right knee.

The Board acknowledges the veteran's own statements that he 
is entitled to a compensable disability rating for his 
service-connected right knee scar.  However, the Board must 
consider the entire evidence of record when analyzing the 
criteria laid out in the ratings schedule.  Furthermore, 
although the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2006), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that a review of the record, to 
include the medical evidence does not reveal any additional 
functional impairment associated with the veteran's service-
connected right knee scar to warrant consideration of 
alternate rating codes.  

The veteran's service-connected right knee scar is described 
as superficial, and without evidence of pain, tenderness, 
inflammation, instability, adherence to the underlying 
tissue, or limitation of motion or function.  Given this 
disability picture, the Board concludes that the veteran's 
current noncompensable disability rating most accurately 
approximates his current level of disability from this 
service-connected scar.  In making its determination, the 
Board considered the benefit of the doubt rule.  However, as 
the preponderance of the evidence is against a compensable 
evaluation, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable evaluation for scar residuals of 
a right knee abrasion and shell fragment wound is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


